Case 5:18-cv-00066-MFU-JCH Document 683 Filed 06/23/21 Page 1 of 3 Pageid#: 17997




                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF VIRGINIA
                                 Harrisonburg Division


  RLI INSURANCE COMPANY,                )
                                        )
              Plaintiff,                )
                                        )
  v.                                    )               C.A. No. 5:18CV00066-MFU-JCH
                                        )
  NEXUS SERVICES, INC.,                 )
  LIBRE BY NEXUS, INC.,                 )
  HOMES BY NEXUS, INC.,                 )
                                        )
              Defendants.               )
  _____________________________________ )

               REPLY IN SUPPORT OF RLI’S MOTION TO COMPEL
       ENTLEST BRANDS, INC. TO RESPOND TO RLI’S DOCUMENT SUBPOENA

         Entlest Brands, Inc. (“Entlest”) has failed to respond, let alone raise any challenge, to RLI’s

  Subpoena and subsequent Motion to Compel (Dkt. Nos. 667-668). An order compelling prompt

  production and imposing sanctions commensurate with Entlest’s complete disregard of its

  discovery obligations is appropriate.

         On March 30, 2021, RLI properly effected service of its non-party subpoena duces tecum

  upon Entlest (the “Subpoena”), but Entlest did not produce any documents, serve any objections,

  or file any responsive motion to the Subpoena, either by its deadline of April 19, 2021, or at any

  time thereafter. See Dkt Nos. 668, 668-1, 668-2. Even upon RLI’s filing of the underlying Motion

  to Compel, Entlest took no action—neither to respond to the Subpoena nor to respond to the

  motion.1 Further, Entlest is apparently owned by one of Defendants’ members, Richard Moore,

  rendering its evasive conduct yet another example of the stonewalling that has been prevalent



  1
   RLI sent a copy of the Motion and Memorandum to Entlest and to Entlest’s registered agent by
  certified mail and received proof of receipt. Exhibit 1.
                                                   1
Case 5:18-cv-00066-MFU-JCH Document 683 Filed 06/23/21 Page 2 of 3 Pageid#: 17998




  throughout the case. Entlest’s conduct shows a total disregard for the discovery process and rules

  of this Court. Accordingly, compelling a substantive production in response to the Subpoena and

  imposing sanctions commensurate with Entlest’s refusal to even engage in discovery is appropriate

  and necessary.

                                          CONCLUSION

         In light of the abuse of the discovery process and for the reasons more specifically

  articulated in its Motion to Compel, RLI prays for an Order compelling Entlest to respond to the

  Subpoena within fourteen days. Additionally, RLI prays for its attorneys’ fees in requesting this

  motion and for any other relief that the Court deems appropriate.

         Dated: June 23, 2021
                                               RLI INSURANCE COMPANY

                                               /s/ _____Dustin M. Paul _______

  Dustin M. Paul (VSB No.: 75287)
  Jennifer L. Eaton (VSB No.: 87491)
  Vandeventer Black LLP
  101 W. Main Street, Suite 500
  Norfolk, VA 23510
  Phone: 757-446-8600 / Facsimile: 757-446-8670
  dpaul@vanblacklaw.com
  jeaton@vanblacklaw.com
  Attorneys for Plaintiff RLI Insurance Company




                                                  2
Case 5:18-cv-00066-MFU-JCH Document 683 Filed 06/23/21 Page 3 of 3 Pageid#: 17999




                                   CERTIFICATE OF SERVICE

          I hereby certify that on Wednesday, June 23, 2021, I will electronically file the foregoing
  with the Clerk of Court using the CM/ECF system, which will then send a notification of such
  filing (NEF) to the following:

   Christopher M. Okay                                Carl A. Anderson
   Chris Okay, Attorney at Law                        Rock Spring Law Group, PLLC
   117 South Lewis Street, Ste. 218                   2000 Pennsylvania Ave. NW
   Staunton, VA 24401                                 Washington, DC 20006
   chrisokay@icloud.com                               caa@rockspringlaw.com

   John M. Shoreman                                   Mario Bernard Williams
   McFadden & Shoreman                                NDH LLC
   1050 Connecticut Avenue, NW, Suite 500             44 Broad Street, NW, Suite 200
   Washington, DC 20036                               Atlanta, GA 30303
   202-772-3188                                       404-654-0288
   Fax: 202-204-8610                                  Fax: 404-592-6255
   Email: jmshoreman@verizon.net                      Email: mwilliams@ndh-law.com



  By certified mail, return receipt requested to:
  Entlest Brands, Inc.
  c/o INCORP Services, Inc., Registered Agent
      7288 Hanover Green Dr., Mechanicsville, VA 23111

  Entlest Brands, Inc.
  370 Neff Ave Ste U,
  Harrisonburg, VA, 22801

                                                                /s/ Dustin M. Paul




                                                  3
